Citation Nr: 0916132	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-15 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

The Veteran was afforded a hearing before a Decision Review 
Officer of the RO in March 2006.  A transcript of that 
proceeding is of record.


REMAND

In May 2007 the RO received a PTSD stressor statement from 
the Veteran that was not previously of record.  In this 
statement the Veteran asserted that his PTSD was caused by 
discrimination he faced as a result of being falsely accused 
of being a black militant while on active duty.  Although 
this statement was received by the RO prior to the 
certification of the appeal in July 2007, it was not 
associated with the claims folder until after the case was 
forwarded to the Board.  The RO has not readjudicated the 
claim based upon this evidence, and the Veteran has not 
waived his right to have this evidence initially considered 
by the originating agency.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
any development it determines to be 
warranted.

2.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based 
upon all evidence received since the 
issuance of the Supplemental Statement 
of the Case in March 2007.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, a 
Supplemental Statement of the Case 
should be furnished to the Veteran and 
his representative and they should be 
afforded the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran need take no action unless he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




